DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pgs. 1-9, filed 04/05/2022, with respect to rejections based on Fuji have been fully considered and are persuasive.  The rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Rink on 06/15/2022.
The application has been amended as follows: 
Claims 10-12 are amended as follows:
Claim 10: The titanium sheet according to claim 6, the titanium sheet having a sheet thickness of 0.3 to 1.5 mm and a 0.2% proof stress of 215 MPa or more
Claim 11: The titanium sheet according to claim 7, the titanium sheet having a sheet thickness of 0.3 to 1.5 mm and a 0.2% proof stress of 215 MPa or more
Claim 12: The titanium sheet according to claim 8, the titanium sheet having a sheet thickness of 0.3 to 1.5 mm and a 0.2% proof stress of 215 MPa or more

Allowable Subject Matter
Claims 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 5.  The closest prior art is the combination of Fuji et al. (JP 2009-068026 A), herein Fuji, in view of Takebe et al. (US 2018/0245185), herein Takebe, and Otsuka et al. (US 2018/0195154 A1), herein Otsuka.  The combination fails to teach or suggest the titanium sheet having a fracture elongation of 42% or more.  Fuji does not teach a sheet having a fracture elongation of 42% or more.  Otsuka does not teach the fracture elongation.  While Takebe teaches a fracture elongation of 42% or more, the examples with a composition close to Fuji do not have a fracture elongation of 42% or more.  For example, comparative example 10, only has an elongation of 35%.  Thus, the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784